DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 18 August 2020, the Applicant has filed a response on 17 November 2020.
Claims 17 and 18 were previously objected to for informalities, in that they were presented as being dependent on claims of a different statutory category. The claims have now been amended to more correctly reflect their statutory categories, and the Examiner hereby withdraws the objection.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 19 and 20, as well as dependent claim 17, have been considered but are moot due to the new grounds of rejection necessitated by the amendment to the claims. The claims will be addressed by their current presentation in the section below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 13, 14, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al (US 2020/0061839 A1: hereafter – Deyle) in view of Mascorro Medina et al (US 2018/0075403 A1: hereafter – Mascorro Medina) further in view of Hammontree et al (US 2013/0086105 A1: hereafter – Hammontree).
For claim 1, Deyle discloses a method, comprising:
analyzing a plurality of images captured using a camera included in a robotic system (Deyle: [0006] — a mobile robot navigates around a retail environment and captures images using a camera; [0138] — analysing the captured images);
generating a spatial map using a sensor included in the robotic system (Deyle: [0127], [0171], [0215], [0258], [0259] — generate an area map, a 3D model map (as a spatial map));
generating a semantic location map using at least the analyzed plurality of captured images and the generated spatial map (Deyle: [0259] — a robot generating a rendered 3D semantic map based on captured images).
The reference of Deyle fails to teach the further limitations of this claim, for which Mascorro Medina is now introduced to teach as:
receiving a natural language input [[and a product photo input]] from a user referencing a desired product item (Mascorro Medina: [0044] — receiving speech input from a customer which can include information about a product that the customer needs; [0040] — commanding the robot to navigate to a particular location);
recognizing a speech recognition result from the natural language input (Mascorro Medina: [0044] — a speech engine software which can use speech-to-text technology so it may understand the need of the customer);
sending the speech recognition result to a reasoning engine (Mascorro Medina: [0044] — a speech engine software which is able to use the customer’s utterance to extract critical information and understand the need of the customer (the function of a reasoning engine); [0054] — an artificial engine software running on a computing center);
receiving one or more commands for the robotic system from the reasoning engine in response to sending the recognized speech recognition result (Mascorro Medina: [0040] — commands may be received and interpreted by the computer 114 and then transmitted to the robot, the robot’s computer and also the locomotion platform);
performing the received one or more commands, [[including by performing an object recognition of the product photo input at the robotic system in response to the one or more commands from the reasoning engine of a remote system]] (Mascorro Medina: [0044] — performing the customer’s action as understood by the system); and
providing a feedback to the user based on at least one of the one or more commands (Mascorro Medina: [0042] — the robot can provide further service to the customer by guiding the customer to the location of the product within the facility).
The reference of Deyle provides teaching for the generation of a spatial and semantic map for navigation around a facility. It differs from the claimed invention in that the claimed invention further provides receiving a natural language utterance from a user regarding navigation guidance to product items within the spatial location. This isn’t new to the art as it is seen to be taught by the reference of Mascorro Medina. Hence, 
The combination of Deyle in view of Mascorro Medina fails to teach the further limitations of this claim, for which Hammontree is now introduced to teach as:
receiving a natural language input and a product photo input from a user referencing a desired product item (Hammontree: [0053] — executing a voice directed context sensitive visual search for information, wherein the user takes a picture of a broken product and issues a voice query);
performing the received one or more commands, including by performing an object recognition of the product photo input at the robotic system in response to the one or more commands from the reasoning engine of a remote system (Hammontree: [0031]-[0032] — disambiguating a search word from a voice directed query (obtaining one of more commands from the reasoning engine) and then performing the search that generates a result using the detected object as well as the disambiguated search word; [0045] — performing object recognition; [0053] — executing a search to return results related to the broken product and the voice directed query).
The combination of Deyle in view of Mascorro Medina provides teaching for performing speech recognition on a natural language query in relation to a desired product item. It differs from the claimed invention in that the claimed invention now further provides teaching for performing object recognition on a product picture received along with a natural language query. This isn’t new to the art as the reference of Hammontree is seen to teach. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching in view of Mascorro Medina, given the predictable result of having a user present a more detailed search query through the use of both natural language and image input, so that the results generated by the system can specifically be tailored to the intended product item, rather than other similar items.
For claim 2, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein analyzing a plurality of images captured using the camera includes determining a tag recognition result on the plurality of captured images (Mascorro Medina: [0072] — scanning barcodes from the captured images (the barcode being such a tag)).
For claim 3, claim 2 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein determining the tag recognition result includes outputting a tag layer including product information associated with a recognized tag (Mascorro Medina: [0072] — the barcode (tag) being associated with products).
For claim 4, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein analyzing a plurality of images captured using the camera includes determining an object recognition result using the plurality of captured images (Mascorro Medina: [0053] — recognising structures and items on the structures; [0068] — objects that need to be recognised;
Deyle: [0220] — classifying objects from captured images for identifying the objects).
5, claim 4 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein determining the object recognition result includes outputting an object layer containing product information associated with a recognized object (Mascorro Medina: [0053] — recognising structures and items on the structures, as well as displaying promotion information).
For claim 6, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein generating the semantic location map includes using a place layer (Deyle: [0067] — storing locations; [0342] — the mobile robot has information on locations (indication of a place layer) within the retail facility).
For claim 7, claim 6 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein the place layer is curated using an input by a human operator (Deyle: [0220] — identification of locations and objects which may be manually provided by a system administrator, robot operator, an employee or an associated individual (human)).
For claim 8, claim 6 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein the place layer identifies a location of a restroom, a food court, a rest area, a cashier, a changing room, an exit, an elevator, or an escalator (Deyle: [0140] — location of restroom; [0224] — elevator information; [0230] — rooms; [0207] — identifying exit doors; [0315] — navigating to an elevator (identifying the location of an elevator)).
10, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein the semantic location map includes product information 5and navigational information (Deyle: [0102] — having product information; FIG. 28 Step 2800, [0350] — navigational information).
For claim 13, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein the sensor includes a lidar sensor (Mascorro Medina: [0026] — lidar sensor).
For claim 14, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein the feedback to the user is generated using natural language generation ([0044] — engaging in a natural speech conversation with a customer).
For claim 15, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein the user is recognized using face recognition (Mascorro Medina: [0057] — processing characteristic data such as facial features, so the robot may recognise the customer upon another encounter).
For claim 16, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein the reasoning engine is located on a remote computer server accessible via a network connection (Mascorro Medina: [0040] — interpretation of the commands which could be performed at the server).
18, claim 1 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree discloses the method, wherein at least one of the one or more commands is used to control a motor to navigate the robotic system to a location of the desired product item (Deyle: [0096] — a motor for navigation).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2020/0061839 A1) in view of Mascorro Medina (US 2018/0075403 A1) further in view of Hammontree (US 2013/0086105 A1) as applied to claim 6, and further in view of Lee et al (US 2008/0243305 A1: hereafter – Lee).
For claim 9, claim 6 is incorporated and the combination of Deyle in view of Mascorro Medina further in view of Hammontree provides teaching for the generating the semantic location map with different information about the generated spatial map, a tag layer, an object layer, and the place layer (Mascorro Medina: [0072] — barcode (tag) information as well as product information (object layer), 3D data (spatial information); FIG. 11, [0084] — location information;
Deyle: [0259] — generating a rendered 3D semantic map).
The claimed invention differs from this combination in that the claimed invention further provides teaching for the generation of the semantic location map by using a layer composition of the listed layers.
The reference of Lee is hereby introduced to teach the method, wherein generating the semantic location map includes performing a layer composition using the generated spatial map, a tag layer, an object layer, and the place layer (Lee: [0023] — a map with a measurement information layer, photometric information layer, topological information later, spatio-temporal information layer; [0029] — composing a united map by combining information of different layers).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2020/0061839 A1) in view of Mascorro Medina (US 2018/0075403 A1) further in view of Hammontree (US 2013/0086105 A1) as applied to claim 1, and further in view of Keivan et al (US 2019/0179329 A1: hereafter – Keivan).
For claim 11, claim 1 is incorporated but the combination of Deyle in view of Mascorro Medina further in view of Hammontree fails to teach the limitations of this claim, for which Keivan is now introduced to teach as the method, wherein a costmap is created based on the desired product item (Keivan: [0079] — navigating towards a waypoint (location of a product item); [0018] — navigating through an environment involving the generation of a costmap).
The combination of Deyle in view of Mascorro Medina further in view of Hammontree provides teaching for the navigation of a robotic system to a desired product item. It differs from the claimed invention in that the claimed invention further provides that a costmap is created based on the desired product item. This isn’t new to the art as the reference of Keivan is seen to provide teaching for generating a costmap to be used in navigating an autonomous system to a waypoint. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Keivan into that of the combination, given the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2020/0061839 A1) in view of Mascorro Medina (US 2018/0075403 A1) further in view of Hammontree (US 2013/0086105 A1), further in view of Keivan (US 2019/0179329 A1) as applied to claim 11, and further in view of Bill (US 2011/0106436 A1).
For claim 12, claim 11 is incorporated but the combination of Deyle in view of Mascorro Medina further in view of Hammontree and further in view of Keivan fails to disclose the limitation of this claim, for which Bill is now introduced to teach as the method, wherein the costmap includes cost values corresponding to complementary objects of the desired product item (Bill: [0126] — determining a route that has the lowest cost; [0006] — the user being notified about a point of interest along the route to the destination, the point of interest which could include an ATM, a gas station, a restaurant, or a shopping venue related to the destination (objects complementary to the target object); [0164] — suggesting destinations which are similar to the user’s target destination; [0126] — cost calculation for determining a route).
The combination of Deyle in view of Mascorro Medina further in view of Hammontree and further in view of Keivan provides teaching for the creation of a costmap with regard to navigating towards a target item. It differs from the claimed invention in that the claimed invention further provides teaching for having cost values that correspond to objects complementary to the desired product item. While, this isn’t explicitly provided, the reference of Bill provides a similar teaching which calculates a cost function for a navigational path based on destinations that are similar to the target destination. Hence, at the time the application was effectively filed, one of ordinary skill .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro Medina (US 2018/0075403 A1) in view of Hammontree (US 2013/0086105 A1).
For claim 19, Mascorro Medina discloses A method, comprising:
20receiving a natural language input [[and a product photo input]] from a user referencing a desired product item (Mascorro Medina: [0044] — receiving speech input from a customer which can include information about a product that the customer needs; [0040] — commanding the robot to navigate to a particular location);
recognizing a speech recognition result from the natural language input (Mascorro Medina: [0044] — a speech engine software which can use speech-to-text technology so it may understand the need of the customer);
sending the speech recognition result to a reasoning engine (Mascorro Medina: [0044] — a speech engine software which is able to use the customer’s utterance to extract critical information and understand the need of the customer (the function of a reasoning engine); [0054] — an artificial engine software running on a computing center);
receiving one or more commands for a robotic system from the reasoning engine in response to sending the recognized speech recognition result (Mascorro Medina: [0040] — commands may be received and interpreted by the computer 114 and then transmitted to the robot, the robot’s computer and also the locomotion platform);
25receiving a path to a location of the desired product item, wherein the path is determined using a mapping that maps physical regions to weight values and at least a The computing center 4 may integrate this inventory database 141 into a map of the facility, and thus may identify the location of products on the map”; [0044] — ‘Meanwhile, the robot 1 offers to guide the customer 70 to the cereal section, for example, by saying “May I guide you to the cereal section in aisle #10”’); and
providing to the user a notice of an intent to provide a guidance to the location of the Attorney Docket No. AIBRPOO885 PATENTdesired product item (Mascorro Medina: [0042] — the robot can provide further service to the customer by guiding the customer to the location of the product within the facility).
The reference of Mascorro Medina fails to provide teaching for the further limitations of this claim, for which Hammontree is now introduced to teach as 
receiving a natural language input and a product photo input from a user referencing a desired product item (Hammontree: [0053] — executing a voice directed context sensitive visual search for information, wherein the user takes a picture of a broken product and issues a voice query);
performing an object recognition of the product photo input at the robotic system in response to the one or more commands from the reasoning engine of a remote system (Hammontree: [0031]-[0032] — disambiguating a search word from a voice directed query (obtaining one of more commands from the reasoning engine) and then performing the search that generates a result using the detected object as well as the disambiguated search word; [0045] — performing object recognition; [0053] — executing a search to return results related to the broken product and the voice directed query).
The motivation for combination which incorporates the use of Hammontree as applied in claim 1 is applicable here still.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2020/0061839 A1) in view of Mascorro Medina (US 2018/0075403 A1) further in view of Hammontree (US 2013/0086105 A1), and further in view of Yost et al (U.S. 6,542,242 B1: hereafter – Yost).
For claim 20, Deyle discloses a robot system (Deyle: FIG. 1A, B, C — a mobile robot), comprising:
a processor (Deyle: [0400] — a computer processor);
a motorized base (Deyle: [0096] — a motor for moving the robot);
a camera sensor (Deyle: [0095] — camera sensors);
a microphone (Deyle: [0105] — microphones);
a display (Deyle: [0095] — a display);
a network interface (Deyle: [0047] — a central system which can connect to the robot through a network (indicating the presence of a network interface)); and
10a memory coupled with the processor (Deyle: [0120] — computer memory), wherein the memory is configured to provide the processor with instructions which when executed cause the processor to:
analyze a plurality of images captured using the camera sensor (Deyle: [0006] — a mobile robot navigates around a retail environment and captures images using a camera; [0138] — analysing the captured images);
generate a semantic location map using at least the analyzed plurality of captured 15images and the generated spatial map (Deyle: [0259] — a robot generating a rendered 3D semantic map based on captured images);
The reference of Deyle fails to teach the further limitations of this claim, for which Mascorro Medina is now introduced to teach as:
5a lidar sensor (Mascorro Medina: [0026] — lidar sensor);
receiving speech input from a customer which can include information about a product that the customer needs; [0040] — commanding the robot to navigate to a particular location);
recognize a speech recognition result from the natural language input; send via the network interface the speech recognition result to a reasoning engine (Mascorro Medina: [0044] — a speech engine software which can use speech-to-text technology so it may understand the need of the customer);
20receive via the network interface one or more commands from the reasoning engine in response to sending the recognized speech recognition result (Mascorro Medina: [0040] — commands may be received and interpreted by the computer 114 and then transmitted to the robot, the robot’s computer and also the locomotion platform; [0035] — communication through a computer network);
perform the received one or more commands, [[including by being configured to perform an object recognition of the product photo input at the robot system in response to the one of more commands from the reasoning engine of a remote system]] (Mascorro Medina: [0044] — performing the customer’s action as understood by the system); and
provide a feedback to the user based on at least one of the one or more commands (Mascorro Medina: [0042] — the robot can provide further service to the customer by guiding the customer to the location of the product within the facility).
The same reference as applied to claim 1 for incorporating the reference of Mascorro Medina into the teaching of Deyle is applicable here still.

generate a spatial map using the lidar sensor (Yost: Col 13 lines 60-63 — generating a spatial concentration map using lidar instrument).
The combination of Deyle in view of Mascorro Medina provides teaching for the generation of a spatial map as well as the use of lidar sensor for collecting data. It differs from the claimed invention in that the claimed invention further provides that the lidar sensor is used for the generation of a spatial map. This is however taught by the reference of Yost. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the incorporation of the reference of Yost into the teaching of the combination of Deyle in view of Mascorro Medina as an obvious method to try, given the finite availability of sensor data that can be collected and used in generating a spatial map.
The combination of Deyle in view of Mascorro Medina further in view of Yost fails to provide teaching for the further limitations of this claim, for which Hammontree is now introduced to teach as:
receive a natural language input via the microphone and a product photo input from a user referencing a desired product item (Hammontree: [0053] — executing a voice directed context sensitive visual search for information, wherein the user takes a picture of a broken product and issues a voice query);
perform the received one or more commands, [[including by being configured to perform an object recognition of the product photo input at the robot system in response to the one of more commands from the reasoning engine of a remote system]] (Hammontree: [0031]-[0032] — disambiguating a search word from a voice directed query (obtaining one of more commands from the reasoning engine) and then performing the search that generates a result using the detected object as well as the disambiguated search word; [0045] — performing object recognition; [0053] — executing a search to return results related to the broken product and the voice directed query).
The motivation for combination which incorporates the use of Hammontree as applied in claim 1 is applicable here still.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657